Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an attorney Seongyoune Kang on September 1, 2021.
The application has been amended as follows:
On line 3 of claim 8, “and transporting roasted beans” will read --and transporting the roasted beans--.
On line 3 of claim 13, “and transporting roasted beans” will read --and transporting the roasted beans--.

Reasons for Allowance
Claims 1 and 5-6 are cancelled.
Claims 2-4 and 7-13 are allowed. 
As indicated from previous Office Action, Applicant’s amendments to independent claim 2 to further include “a wherein the roasting cover comprises 

Similarly, Applicant’s amendments to independent claim 9 to further include “wherein the stirrer comprises: 
a stirring shaft configured to rotate at a center of the roasting portion; 
a Stirring blade connected to the stirring shaft to stir the green beans; and 
a stirring motor provided below the roasting kettle to rotate the stirring shaft, 
wherein a buffer absorbing vibration is produced in response to rotation of the stirring motor and the stirring shaft.” have overcome the prior art of record and search.
The combination of Adams et al. in view of Richeson is not sufficient to render the claims prima facie obvious.  Modifying the numerous features of Adams unsuitable for roasting coffee beans based on the disclosure of Richeson, particularly since any such modification would change the principle of operation of Adams and would cause the roasting coffee apparatus of Adams to be unsuitable for the coffee roaster.  Therefore, allowance of Claims 2-4 and 7-13 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761